Per Curiam.
A judgment on verdict in an issue, being a distinct though subordinate proceeding according to the course of the common law, is consistently directed to be subject to a writ of error; but the remedy for an error in a decision without the intervention of a jury, is directed to be by appeal. The judgment complained of here was rendered, not on the verdict, for that had been disposed of previously, but on the disposition to be made of a part of the fund and quoad hoc without the intervention of a jury; for it will not be pretended that the question of costs was a part of the issue. These not being subject to the discretion of the jury or the decree of the court, ought to have been suffered- to follow the verdict. For a defect in the judgment on a verdict the remedy is by writ of error; but for a defect in the decree, it is by appeal: and, possibly, a party in a proper case may have both together. We regret to say, therefore, that we are precluded by the form of the remedy selected from giving the plaintiff that relief which he would be clearly entitled to in another shape.
Judgment aifirmed.